Citation Nr: 0812896	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1954 to December 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case has been advanced on the 
docket.


FINDINGS OF FACT

1.  The veteran was exposed to asbestos during service.

2.  A physician has noted a likely link between colon cancer 
and the veteran's exposure to asbestos during active service.


CONCLUSION OF LAW

Colon cancer was incurred in the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of service connection has been granted, 
as discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be presumed for certain chronic diseases which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Service medical records, including the veteran's December 
1957 service separation examination, show no complaints of, 
or treatment for, colon cancer.  There is no evidence of 
carcinoma of the colon within one year of service separation.

According to various statements submitted in support of his 
claim, the veteran's colon cancer is related to asbestos 
exposure he had during active service onboard the USS 
Northampton.  He has stated that he wore an asbestos suit on 
a weekly basis during drills and also asserts that his bunk 
was located below an asbestos-wrapped steam pipe.  The 
veteran also contends that he dusted overhead asbestos-
wrapped pipes in the ship's corridors during cleaning 
details.

A private record dated in February 2004 noted that the 
veteran's colon cancer was discovered after undergoing a 
routine screen and colonoscopy.  A family history of cancer 
(brother, and father) was noted.

In a June 2004 letter, the veteran's private oncologist 
(E.R.P., MD) essentially noted that colon cancer had been 
associated ("implicated") with asbestos exposure.

In an August 2004 letter, the veteran's private physician 
(M.R.K., MD, who performed the veteran's February 2004 colon 
resection) indicated that it was entirely possible that the 
veteran's colon cancer was related to his previous asbestos 
exposure.

At a March 2005 VA examination, it was noted that the veteran 
had quit smoking at age 35 and had also quit drinking 35 
years prior.  The diagnosis was colon carcinoma, stage III.  
The examiner (a nurse practitioner) commented as follows:

There is no correlation between asbestos 
exposure and colon cancer found in the 
literature.  The risk factors for 
developing colon cancer are: a family 
history of colon cancer or polyposis, 
irritable bowel disease, diabetes 
mellitus, post cholcystectomy, alcohol 
consumption, [and] cigarette smoking.

In a January 2006 letter, the veteran's private oncologist 
(E.R.P., MD) noted that the veteran was under his care for 
the treatment of stage III colorectal carcinoma.  The 
physician noted the veteran's past exposure to asbestos but 
did not comment (affirmatively or negatively) about any 
possible relationship between the veteran's cancer and his 
exposure to asbestos during service.

In a March 2006 Report of Contact, it was noted that Dr. 
E.R.P. had declined to opine as to whether the veteran's 
colon cancer was likely related to his asbestos exposure.

The Board notes that the veteran's assertions concerning 
exposure to asbestos during service are credible, and VA has 
conceded that the veteran was exposed to asbestos during 
service.

The Board observes that while the March 2005 VA examiner has 
indicated that there is no correlation between asbestos 
exposure and colon cancer found in the literature, cancers of 
the gastrointestinal tract are noted to be related to the 
inhalation of asbestos fibers, according to VA's Adjudication 
Manual M21-MR, Part IV, Subpart ii, Chapter 2, Section C.  
Further, the veteran's oncologist has explicitly indicated 
that a link between asbestos exposure and colon cancer 
exists, and the veteran's private surgeon has, at least by 
implication, stated that there is such a relationship.  The 
Board finds the opinions of the veteran's private surgeon and 
oncologist to be more probative in comparison to VA's nurse 
practitioner's opinion. 

The veteran's private surgeon has opined that it was 
"entirely possible" that the veteran's colon cancer was 
related to his previous asbestos exposure.  Based on the 
physician's knowledge of the veteran's medical history, the 
Board finds that in this case (and this case only) the phrase 
"entirely possible" essentially approximates "likely" 
related.  The Board finds that, resolving doubt in the 
veteran's favor, entitlement to service connection for colon 
cancer is warranted.


ORDER

Entitlement to service connection for colon cancer is 
granted.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


